Filed 11/18/20 P. v. Connor CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B301442
                                                           (Super. Ct. No. BA323311)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

EDDIE BOYD CONNOR, JR.,

     Defendant and Appellant.


       Eddie Boyd Connor, Jr. purports to appeal an order
denying his resentencing claims presented to the trial court by a
petition for writ of habeas corpus. We dismiss the attempted
appeal as not from an appealable order. (Robinson v. Lewis
(2020) 9 Cal. 5th 883, 895; Briggs v. Brown (2017) 3 Cal. 5th 808,
836; In re Clark (1993) 5 Cal. 4th 750, 767, fn. 7 [no appeal lies
from the denial of a petition for writ of habeas corpus],
superseded by statute as stated in Briggs v. Brown (2017) 3
Cal. 5th 808, 842; In re Sagin (2019) 39 Cal. App. 5th 570, 578
[petitioner whose habeas petition is denied by the superior court
has no right to appeal that decision; recourse is to file new
petition in reviewing court].)
             FACTUAL AND PROCEDURAL HISTORY
       On May 28, 2008, a jury convicted Connor of attempted
murder, and found that he committed the crime willfully,
deliberately, and with premeditation; he personally used and
intentionally fired a firearm that caused great bodily injury; he
personally inflicted great bodily injury; and he committed the
crime to benefit a criminal street gang. (Pen. Code, §§ 664, 187,
subd. (a), 12022.53, subd. (b)-(d), 12022.7, subd. (a), 186.22, subd.
(b)(1)C), (b)(4).)1 Connor admitted suffering a prior serious felony
strike conviction which the trial court later struck in the interest
of justice. (§§ 667, subds. (b)-(d), 1170.12, subds. (a)-(d), 1385,
subd. (a); People v. Superior Court (Romero) (1996) 13 Cal. 4th
497.)
       On August 25, 2008, the trial court sentenced Connor to a
prison term of 40 years to life, consisting of a life term for the
attempted murder, a 15-year minimum-eligibility-for-parole term
pursuant to section 186.22, subdivision (b)(5), and a 25-year term
for the personal firearm use finding pursuant to section 12022.53,
subdivision (d). The trial court imposed various fines and fees
and awarded Connor 512 days of presentence custody credit.
       Connor appealed and raised the sole argument that the
trial court failed to sua sponte instruct regarding attempted
voluntary manslaughter. In an unpublished opinion, we rejected
the argument, noting that Connor testified at trial that he did not
shoot the victim (a rival gang member) and was not present when
the victim was shot by an unknown person. (People v. Conner

      1All further statutory references are to the Penal Code
unless stated otherwise.



                                 2
(Aug. 13, 2009, B211016).)2 Connor then filed a petition for
review with our Supreme Court which that court later summarily
denied.
        On May 17, 2019, Connor, in propria persona, filed a
petition for writ of habeas corpus in the trial court by the
standard Judicial Council Form HC-001. He attached three
exhibits (marked C, D, and E) to the form. Connor stated that he
was seeking a modification of his sentence pursuant to section
1170, subdivision (d) and referred to the attachments as his
grounds for relief.
        Exhibit C was a partial copy of our 2009 unpublished
opinion. Exhibit D presented two claims: Connor’s sentence was
unlawful pursuant to People v. Le (2015) 61 Cal. 4th 416 and
People v. Rodriguez (2009) 47 Cal. 4th 501, regarding two firearm
enhancements imposed for a single offense; and Senate Bill No.
620 now permits trial courts the discretion to strike a firearm
enhancement. (§ 12022.53, subd. (h).) Connor attached two
documents to Exhibit D: a copy of the reporter’s transcript of his
August 25, 2008, sentencing hearing, and a “Legal Status
Summary” from the California Department of Corrections and
Rehabilitation (CDCR)that reflects Connor’s sentence of 40 years
to life, but also inexplicably states a minimum term of 47 years.
Exhibit E is a copy of a letter from counsel acknowledging that
Connor may be entitled to a hearing pursuant to People v.
Franklin (2016) 63 Cal. 4th 261 (Franklin).



      2We grant Connor’s request to take judicial notice of the
unpublished opinion and the docket entries regarding the direct
appeal. (Evid. Code, § 452.) Connor is also known as Eddie
Lamont Conner.



                                3
       Exhibit E also includes, however, a copy of Connor’s
handwritten inmate request questioning his post-conviction
custody credit as well as the 47-years-to-life term reflected on a
CDCR document. The supervisor response written on the bottom
of the document is partly illegible, but states that seven years
must be added to Connor’s 40-years-to-life term.
       On July 12, 2019, the trial court filed a written ruling
regarding Connor’s petition. The court denied Connor’s requests
for resentencing relying upon section 12022.53, subdivision (e)(2),
but issued an order to show cause regarding the request for a
Franklin hearing.
       Connor then filed a notice of appeal referencing application
of Senate Bill No. 620 and section 12022.53, subdivision (h) to his
sentence. His appellate brief, however, solely contests the
CDCR’s apparent misunderstanding of the length of his
minimum term for parole eligibility.
                            DISCUSSION
       Connor acknowledges that he may not appeal the trial
court’s denial of his petition for habeas corpus, but requests that
we exercise our discretion and treat the notice of appeal as a
petition for writ of habeas corpus. (People v. Garrett (1998) 67
Cal. App. 4th 1419, 1423 [reviewing court may treat notice of
appeal as a petition for writ of habeas corpus in the interests of
judicial economy].) He adds that his petition and the notice of
appeal were filed in propria persona, contain a “technical defect,”
and that the label given to a petition or claim is not
determinative. (Cox v. Superior Court (2016) 1 Cal. App. 5th 855,
859.)
       We decline to exercise our discretion to treat Connor’s
present claim of CDCR error as a petition for writ of habeas




                                 4
corpus because the claim was not sufficiently presented to the
trial court. Connor’s claim of CDCR error was embedded in an
exhibit attached to his petition, which petition asserted
sentencing issues regarding the firearm enhancement. The trial
court was not sufficiently apprised and given an opportunity to
rule upon the claim Connor now asserts. The court was not
required to decipher Connor’s poorly organized and sometimes
illegible exhibit to ferret out additional claims not asserted in the
cover pages of the Judicial Council Form HC-0001. A
determination otherwise would not be fair to the trial court and a
waste of judicial resources. Moreover, a complaint of this nature
is best addressed to the court that issued the judgment.
(Robinson v. Lewis, supra, 9 Cal. 5th 883, 895 [“The superior court
that rendered the judgment is best equipped to consider the claim
in the first instance . . . and to grant relief”].) Connor may bring
a petition for writ of habeas corpus in the trial court which may
then order the CDCR to correct its records.
       Accordingly, the appeal is dismissed.
       NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.




                                 5
                    Leslie A. Swain, Judge

             Superior Court County of Los Angeles

                ______________________________



      James Koester, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr. and Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.




                               6